Green and Fallon, JJ.,
dissenting. We dissent. Defendant was entitled to the adverse inference charge he requested with respect to the missing composite sketch. The composite drawing could have been of tremendous value on cross-examination by defense counsel. In our view the trial court’s refusal to give the charge because there was "so little testimony” about the drawing was an abuse of discretion and the fact that the drawing was made and the People failed to produce it was sufficient to entitle defendant to the adverse inference charge (cf., People v Morillo, 181 AD2d 532, lv denied 80 NY2d 835).
We further conclude that the failure to give the requested charge cannot be considered harmless error. The witness involved in the preparation of the missing composite was Lila Fitzgerald, the teller who arguably had the best opportunity to observe defendant. The jury, obviously troubled by the identification in this case, requested that the testimony of "Lila Fitzgerald and Gail Gordon’s description of the robber” be read back. During deliberations the jury also inquired whether it was possible for the Judge to comment on the possibility of a "look-a-like” being a "reasonable doubt”. The court’s response to that inquiry was that the court did "not want to comment on the possibilities of a look-alike of a defendant being a reasonable doubt”. The court went on to repeat portions of its reasonable doubt charge. We conclude that the response to the jury’s request was insufficient. Furthermore, the troubling identification issue was exacerbated by the fact that the jury sought and received permission to use a magnifying glass of unknown power and quality to view "fuzzy” photographs received in evidence. The identification evidence was less than overwhelming and we are not satisfied that defendant received a fair trial. We would reverse and grant a new trial. (Appeal from Judgment of Onondaga *1018County Court, Mulroy, J.—Robbery, 3rd Degree.) Present— Callahan, J. P., Green, Lawton, Fallon and Boehm, JJ.